DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649) in view of Hoshiba et al. (2014/0366693) and applicant’s disclosure of the prior art.  Wada teaches a method for processing glass tube ends, comprising providing a glass tube blank (G2) having two tube end portions onto a processing line ([0054], figures 1,2 and 9). Wada teaches further processing the tube end portions by cutting and cooling the end portions ([0065], figure 11). Wada further teaches the glass tube blanks are provided for by drawing a glass tube strand using a Danner process ([0003]-[0003]), annealing the glass strand, and cutting the glass strand into a glass tube blank (figure 1, [0048]).  Wada teaches further processing of the ends of the glass tube blank using a second cutting device 18 ([0065]). However, Wada fails to teach actively cooling at least one of the two end portions by a cooling station at a start of the processing line. Hoshiba teaches a method similar to Wada, the method comprising drawing a glass tube strand using a Danner process, cutting the glass strand into a glass tube blank, providing the glass tube blank having two tube end portions onto a processing line (400), and further processing the tube end portions by cutting the ends ([0005], figures 1, 5, and 8). Hoshiba further teaches a station at the start of the processing line (400) comprising a blower for blowing air into a tube end portion as the glass strand is cut ([figures 1, 3, 5, and 6, [0011], [0018]). Hoshiba teaches the blowing air functions to clean the glass tube blank from impurities from the cutting ([0007]). Additionally, since the glass tube blank is cut from a continuous glass strand formed from molten glass, it would naturally still be hot. This is further made evident by the applicant’s disclosure of the prior art, which teaches that a glass tube blank separated from an endless glass strand cools slowly during conveyance ([0005] of specification), such that the tubes have a temperature in the range of 150°C-400°C ([0071] of spec). Hence, the blowing air for cleaning the glass tube blank while cutting will also function to cool the tube end portion. The arrangement of the blowers at the start of the processing line 400 provides for a cooling effect on a tube end portion and a cleaning effect on the glass tube blank when it is cut from the glass strand ([0007]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for similar station comprising a blower at the start of the processing line of Wada, as it can similarly provide for cleaning and cooling of the glass tube blank, since the glass tube blank of Wada is a manufactured from a continuously drawn glass strand, and it would prevent impurities within the glass blank.
Regarding claim 2, as noted above, the applicant’s disclosure of the prior art teaches a glass tube blank separated from an endless glass strand has a temperature in the range of 150°C-400°C ([0071] of spec). Accordingly, applying the blowing air of Hoshiba, the step of actively cooling comprises actively cooling to a predefined temperature.
Regarding claim 3, Hoshiba teaches directing a coolant flow onto the at least one of the two end portions, such as air ([0046]).
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649), Hoshiba et al. (2014/0366693) and applicant’s disclosure of the prior art, as applied to claim 1 above, and further in view of Gaylo et al. (2018/0273418).  As noted above, the applicant’s disclosure of the prior art teaches a glass tube blank separated from an endless glass strand has a temperature in the range of 150°C-400°C ([0071] of spec). Wada and Hoshiba doesn’t specify a temperature sensor.  Gaylo teaches a method for processing a glass tube in a conversion process that comprises processing and end portion of the glass tube.  Gaylo further teaches employing a thermal imaging system, which would naturally incorporate a sensor, for sensing the temperature of the glass tube as it is being processed in different processing stations. Gaylo teaches the thermal imaging system allows for the temperature profiles to be used to control temperature gradients from one processing station to the next ([0091], [0093], [0101]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have similarly incorporated a thermal imaging system for sensing the temperature of the glass tube, such as the end portions that are being processed, so as to provide feedback to the processing station, such as a cooling station, for controlling the cooling station and establishing the desired temperature gradient.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649), Hoshiba et al. (2014/0366693) and applicant’s disclosure of the prior art, as applied to claim 1 above, and further in view of Zimmermann (3,215,517).  Wada teaches further processing steps for the tube end portions for producing pharmaceutical containers ([0002]) include cutting the ends by creating a crack and propagating the crack, which is interpreted to be scoring and rupturing ([0065], [0086], [0089]). Hoshiba also teaches the glass tube blanks are re-cut ([0005]). Zimmermann teaches additional processing steps for glass tubes for forming pharmaceutical containers (col. 1 lines 10-15), wherein one step comprises mechanical severance (i.e. scoring and rupturing) of a (cooled) tube end portion to provide a ruptured tube end portion (col. 2 lines 57-60, 70-72, col. 4 lines 28-32), closing the ruptured end portion to provide a closed tube end portion (col. 4 lines 35-40), and thermally processing the closed end tube form a planar end (col. 5 lines 22-36, figures 6, 7).  Zimmermann doesn’t specify preheating the tube before closing, and thus the closing is performed without thermally pre-processing. Zimmermann teaches the additional processing provides for closed end tubes that can be stored while preventing entry of contaminants into the tube while traveling to other processing stations, such for forming pharmaceutical containers (col. 5 lines 68-74, col. 7 lines 1-15).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the additional processing steps, such severance, closing, and thermal processing, so as to provide closed glass tubes suitable for processing into pharmaceutical containers.
Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649) in view of Hoshiba et al. (2014/0366693) and applicant’s disclosure of the prior art.  Wada teaches a method for processing glass tube ends, comprising providing glass tube blanks (G2) having two tube end portions onto a processing line ([0054], figures 1,2 and 9) and conveying the glass tube blanks in a conveying direction so that a length of the tube blanks is perpendicular to the conveying direction ([0074], figures 10, 11). Wada teaches further processing the tube end portions of the tube blanks by cutting and cooling the end portions ([0065], figure 11), as they are conveyed in the conveying direction. Wada further teaches the glass tube blanks are provided for by drawing a glass tube strand using a Danner process ([0003]-[0003]), annealing the glass strand, and cutting the glass strand into a glass tube blank (figure 1, [0048]).  Wada teaches further processing of the ends of the glass tube blank using a second cutting device 18 ([0065]). However, Wada fails to teach actively cooling at least one of the two end portions by a cooling station at a start of the processing line. Hoshiba teaches a method similar to Wada, the method comprising drawing a glass tube strand using a Danner process, cutting the glass strand into a glass tube blank, providing the glass tube blank having two tube end portions onto a processing line (400), and further processing the tube end portions by cutting the ends ([0005], figures 1, 5, and 8). Hoshiba further teaches a station at the start of the processing line (400) comprising a blower for blowing air into a tube end portion as the glass strand is cut ([figures 1, 3, 5, and 6, [0011], [0018]). Hoshiba teaches the blowing air functions to clean the cut glass tube blank from any impurities from the cutting ([0007]). Additionally, since the glass tube blank is cut from a continuous glass strand formed from molten glass, it would naturally still be hot. This is further made evident by the applicant’s disclosure of the prior art, which teaches that a glass tube blank separated from an endless glass strand cools slowly during conveyance ([0005] of specification), such that the tubes have a temperature in the range of 150°C-400°C ([0071] of spec). Hence, the blowing air for cleaning the glass blank while cutting will also function to cool the tube end portion. The arrangement of the blowers at the start of the processing line 400 provides for a cooling effect on a tube end portion and a cleaning effect on the glass tube blank when it is cut ([0007]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for similar station comprising a blower at the start of the processing line of Wada, as it can similarly provide for cleaning and cooling of the glass tube blank, since the glass tube blank of Wada is a manufactured from a continuously drawn glass strand, and prevent impurities within the glass blank.
Regarding claim 7, Hoshiba teaches applying the blowing air to both tube end portions of the tube blanks ( airflow A2 and A1 in figure 6).
Regarding claim 8, Hoshiba teaches directing a coolant flow onto the at least one of the two end portions, such as air ([0046]).
Regarding claim 9, Hoshiba discloses blowing air through a slotted nozzle that extends parallel to the conveying direction (note conveying direction in figure 1 and slotted nozzle in figure 6).
Regarding claim 10, Hoshiba discloses in figure 6 air blown through two nozzles arranged on mutually opposite sides of a horizontal plane extending in the conveying direction.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649), Hoshiba et al. (2014/0366693) and applicant’s disclosure of the prior art, as applied to claim 8 above, and further in view of Brown et al. (2010/0287991). Wada teaches using a laser to heat and form an inner crack along a cutting line, followed by cooling with the nozzle to cause the separation ([0065]), but doesn’t specify moving the nozzle in the conveying direction synchronously with the tube blanks.  Brown teaches a method for separating glass comprising scoring with a laser followed immediately with cooling with a nozzle, while the glass is conveyed. Brown also teaches moving the laser and cooling nozzle at the same speed as the glass in the conveying direction so ensure the complete stress and crack propagation ([0009]-[0010]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively provided for a similar arrangement of the nozzle of Wada, so that it moves in the conveying direction synchronized with the glass tube blanks, so as to ensure complete stress and crack propagation. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649), Hoshiba et al. (2014/0366693) and applicant’s disclosure of the prior art, as applied to claim 6 above, and further in view of Gaylo et al. (2018/0273418).  As noted above, the applicant’s disclosure of the prior art teaches a glass tube blank separated from an endless glass strand has a temperature in the range of 150°C-400°C ([0071] of spec). However, applicant’s prior art or Hoshiba don’t specify detecting a temperature.  Gaylo teaches a method for processing a glass tube in a conversion process that comprises processing and end portion of the glass tube.  Gaylo further teaches employing a thermal imaging system for sensing the temperature of the glass tube as it is being processed in different processing stations. Gaylo teaches the thermal imaging system allows for the temperature profiles to be used to control temperature gradients from one processing station to the next ([0091], [0093], [0101]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have similarly incorporated a thermal imaging system for sensing the temperature of the glass tube, such as the end portions that are being processed, so as to provide feedback to the processing station, such as the cooling station, for controlling the cooling station and establishing the desired temperature gradient.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649) ), Hoshiba et al. (2014/0366693) and applicant’s disclosure of the prior art, as applied to claim 6 above, and further in view of Zimmermann (3,215,517).  Wada teaches further processing steps for the tube end portions for producing pharmaceutical containers ([0002]) include cutting the ends by creating a crack and propagating the crack, which is interpreted to be scoring and rupturing ([0065], [0086], [0089]). Hoshiba also teaches the glass tube blanks are re-cut ([0005]). Zimmermann teaches additional processing steps for glass tubes for forming pharmaceutical containers (col. 1 lines 10-15), wherein one step comprises mechanical severance (i.e. scoring and rupturing) of a (cooled) tube end portion to provide a ruptured tube end portion (col. 2 lines 57-60, 70-72, col. 4 lines 28-32), closing the ruptured end portion to provide a closed tube end portion (col. 4 lines 35-40), and thermally processing the closed end tube form a planar end (col. 5 lines 22-36, figures 6, 7).  Zimmermann doesn’t specify preheating the tube before closing, and thus the closing is performed without thermally pre-processing. Zimmermann teaches the additional processing provides for closed end tubes that can be stored while preventing entry of contaminants into the tube while traveling to other processing stations, such for forming pharmaceutical containers (col. 5 lines 68-74, col. 7 lines 1-15).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the additional processing steps, such severance, closing, and thermal processing, so as to provide closed glass tubes suitable for processing into pharmaceutical containers.
Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. Applicant argues the modification with Hoshiba would result in the blower being moved before the cutting part 1, which would change the principle of operation of Hoshiba. It is believed the applicant meant to say that modifying with Hoshiba would result in the blower being moved before cutting part 17 (of Wada), and not part 1 (of Hoshiba). Modifying with Hoshiba would not result in placing the blower before cutting part 17. In fact, Hoshiba teaches in figure 1 the blower is aligned with the glass strand being cut into a glass blank, at the top or start of processing line 400. Thus, applying the blower of Hoshiba would placed the blower at the start of the processing station 18 of Wada. 
Applicant further argues Wada teaches a heating with heating device 34 and the application of a blower would place the cooling immediately before heating device 34. Thus, one would not want to remove heat before applying heat. In response, there is no evidence that the blower would be located “immediately” before the heating device 34. Furthermore, Wada teaches performing the second cutting step using heating device 34, laser 35, and cooling mechanism 36 to produce a thermal shock for separating the glass at the desired cutting line. Thus, there would be no need to keep the entire glass blank hot because a localized thermal shock is needed to provide separation at the specific location.  Additionally, Wada teaches performing a first cutting step to cut the glass strand into glass blanks, as well as a second cutting step to remove ends of the glass blank, the second cutting step being carried out along processing line 18. Like Wada, Hoshiba also teaches a first cutting step for cutting a glass strand into glass blanks, as well as a second cutting step to remove the ends of the glass blank along processing line 400 ([0005]). Hoshiba teaches applying a blower to prevent impurities in the cut glass blank in the first cutting step. Thus, it would be obvious to modify Wada for the same reason. Because both teach a second cutting step, neither teach away from such a modification as it would not interfere with the second cutting step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741